This cause having heretofore been submitted to the court on petition for writ of certiorari upon the transcript of record and briefs and the record having been inspected, it is ordered that writ of certiorari be and is hereby granted and the challenged order is quashed with directions that the Circuit Court in and for Dade County, Florida grant the motion of the petitioner herein to dismiss the Bill of Complaint because sue Bill of Complaint is entirely without equity.
CHAPMAN, C. J., TERRELL and BUFORD, JJ., and BARNS, Circuit Judge, concur.